t c memo united_states tax_court neal a sanders d b a law offices of neal a sanders petitioner v commissioner of internal revenue respondent docket no filed date neal alan sanders pro_se peter j gavagan for respondent memorandum opinion jacobs judge this matter is before the court on the parties' cross-motions to dismiss for lack of jurisdiction respondent moves to dismiss this case as to income_tax deficiencies for and for lack of jurisdiction on the grounds that the amended petition in which the allegations concerning those income_tax deficiencies were first raised was filed more than days after the notice_of_deficiency was issued and to strike all references thereto from the amended petition petitioner requests the court to dismiss respondent's claim for income_tax deficiencies and for sec_4975 excise_tax deficiencies for years before on the grounds that petitioner did not receive notices of deficiency with respect to the determined deficiencies for these taxes until after the limitations_period in this respect petitioner avers that the two notices of deficiency one relating to excise_tax deficiencies pursuant to sec_4975 for and the other relating to income_tax deficiencies for and were not mailed to him at his correct address to resolve these competing procedural disputes we must determine whether respondent mailed the notices of deficiency to petitioner at petitioner's last_known_address all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background respondent issued three notices of deficiency each dated date the first notice determined federal excise_tax deficiencies pursuant to sec_4971 and additions to tax pursuant in response to petitioner's motion respondent filed a supplement to respondent's original motion requesting the court to extend the scope of respondent's motion to dismiss to include the sec_4975 excise_taxes for years to sec_6651 for with respect to asserted accumulated funding deficiencies for the law offices of neal a sanders' money purchase pension and profit sharing plans the first deficiency_notice as follows addition_to_tax year sec_4971 deficiency sec_4971 deficiency sec_6651 dollar_figure --- dollar_figure big_number dollar_figure big_number big_number big_number big_number --- big_number big_number the second notice determined federal excise_tax deficiencies pursuant to sec_4975 and additions to tax pursuant to sec_6651 for the second deficiency_notice with respect to an asserted prohibited_transaction the borrowing of money engaged in by the law offices of neal a sanders with both its money purchase pension and profit sharing plans as follows addition_to_tax year sec_4975 deficiency sec_4975 deficiency sec_6651 dollar_figure --- dollar_figure --- --- dollar_figure the third notice determined federal_income_tax deficiencies and accuracy-related_penalties pursuant to sec_6662 for and the third deficiency_notice with regard to neal alan and linda sanders husband and wife as follows accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number the first deficiency_notice was addressed to the law offices of neal sanders at s main st ste butler pa the second deficiency_notice was addressed to neal sanders at hickory hills slippery rock pa the hickory hills address and the third deficiency_notice was addressed to neal alan and linda sanders at the hickory hills address on date neal a sanders d b a law offices of neal a sanders petitioner filed a petition in this court2 in which he contested respondent's determinations relating to excise_taxes and penalties in an accumulated amount in excess of dollar_figure for the years and attached to the petition were copies of the first deficiency_notice only the 90-day period for filing a petition with respect to each of the three notices of deficiency expired on date which was not a saturday sunday or legal_holiday in the district of columbia on date petitioner filed an amended petition in which he disputed the income_tax deficiencies determined against neal the petition was captioned neal a sanders d b a law offices of neal a sanders law offices of neal a sanders pension_plan and law offices of neal a sanders profit sharing plan by plan_administrator neal a sanders on date respondent filed a motion to dismiss for lack of jurisdiction as to law offices of neal a sanders pension_plan and law offices of neal a sanders profit sharing plan and to change caption on date we granted respondent's motion and ordered the caption of this case changed to read neal a sanders d b a law offices of neal a sanders petitioner v commissioner of internal revenue respondent alan and linda sanders as set forth in the third deficiency_notice as well as the deficiencies set forth in the first and second deficiency notices the amended petition states in pertinent part the deficiencies or liabilities as determined by the commissioners sic are in excise_taxes and penalties in an accumulated of dollar_figure and are all in dispute by the petitioners as set forth herein for years and this includes form_1040 form_1040 and sec_4975 and sec_4971 amount excess in on date respondent filed a motion to dismiss for lack of jurisdiction with respect to that part of the amended petition relating to neal alan and linda sanders' and income_tax deficiencies respondent asserts that because the date petition contained no reference to respondent's income_tax determinations petitioner is attempting through the filing of the amended petition to seek a judicial redetermination of a matter that could not come within the court's jurisdiction because of the expiration of time for filing a petition see rule a accordingly respondent contends that the amended petition should be dismissed for lack of jurisdiction insofar as it attempts to confer jurisdiction on the court over neal alan and linda sanders' and income taxes on date petitioner filed an objection to respondent's motion to dismiss on date petitioner filed amended objections in these documents petitioner contends that his petition was timely filed as to all notices of deficiency allegedly issued by irs internal_revenue_service in october including f1040 and sec_4975 because of the language petitioner uses in said petition and because the respondent that petitioner was contesting all notices of deficiency whether or not said notices were attached to the petition sufficient notice had in addition petitioner asserts that respondent's motion to dismiss should be denied on the ground that the second and third deficiency notices were not sent to petitioner's last_known_address in this regard petitioner maintains that he was informed of the second and third deficiency notices only when he received on date respondent's motion to dismiss on date the court held a hearing on respondent's motion to dismiss on date petitioner filed a motion to dismiss-- f1040 income taxes sec_4975 excise_taxes pre in this motion petitioner contends that the mailing address used by respondent to contact him should not have been the hickory hills address with respect to the second and third deficiency notices consequently petitioner continues the second and third deficiency notices were improperly mailed and the period of limitations for making a deficiency assessment expired with respect to his and his wife's income_tax_liability as well as his liability for sec_4975 excise_taxes for years before in arguing that respondent used an erroneous mailing address petitioner claims that his rural box number r d box r d was replaced with a house number and street address the hickory hills address in order to accommodate implementation of an e-911 emergency notification system this mailing address modification did not officially occur until after date and the first time petitioner used the hickory hills address was on his return which the irs did not receive until date on date respondent filed an objection to petitioner's motion to dismiss in this objection respondent maintains that petitioner used the hickory hills address as his address in dealings with respondent's representatives before the issuance of the notices at issue herein in this regard respondent states that on date petitioner and his spouse filed a joint federal_income_tax return listing hickory hills as their current address the return was the last return petitioner filed before date the date on which the notices were mailed moreover respondent asserts that the envelope petitioner used to mail his return list sec_118 hickory hills as petitioner's return address respondent further states that on date the chief of the irs' philadelphia error resolution section wrote to petitioner and his spouse using the hickory hills address respondent states in that letter petitioner was asked to complete and return form_4684 casualties and thefts with regard to petitioner's return on date petitioner returned a completed form_4684 to respondent and listed the hickory hills address as his personal_residence and the envelope petitioner used to return form_4684 to respondent bears the hickory hills address finally respondent disputes petitioner's position that the modification of petitioner's address from r d to hickory hills occurred after date respondent claims that according to the u s postal service that modification occurred approximately in date continuing respondent maintains that the r d and hickory hills addresses are one and the same and that mail sent in date to either address would have been delivered to petitioner in sum respondent claims that the second and third deficiency notices were properly sent to petitioner's last_known_address on date respondent filed a supplement to respondent's motion to dismiss dated date in the supplement respondent maintains that because petitioner claims in his motion to dismiss that he did not receive the second and third notices until date then a fortiori the date petition could not relate to the determinations made in those notices accordingly respondent requests the court to dismiss for lack of jurisdiction petitioner's request for a redetermination of the and income_tax deficiencies as well as the sec_4975 excise_tax deficiencies discussion the jurisdiction of this court to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a and c 97_tc_437 93_tc_22 90_tc_142 in essence petitioner contends that the second and third deficiency notices were not valid because they were issued beyond the limitations_period and respondent contends that we do not have jurisdiction to consider the second and third deficiency notices because there was no indication that respondent's determinations set forth therein were being contested in a timely filed petition ie the date petition we shall first consider respondent's motion to dismiss for lack of jurisdiction the rules of this court provide that ordinarily a separate petition shall be filed with respect to each notice_of_deficiency or each notice of liability however a single petition may be filed seeking a redetermination with respect to all notices of deficiency or liability directed to one person alone or to such person and one or more other persons or to a husband and a wife individually except that the court may require a severance and a separate case to be maintained with respect to one or more of such notices where the notice_of_deficiency or liability is directed to more than one person each such person desiring to contest it shall file a petition either separately or jointly with any such other person and each such person must satisfy all the requirements of this rule in order for the petition to be treated as filed by or for such person the petition shall be complete so as to enable ascertainment of the issues intended to be presented failure of the petition to satisfy applicable_requirements may be ground for dismissal of the case rule a sec_6213 provides that in general a petition must be filed within days after the notice_of_deficiency authorized under sec_6212 is mailed our jurisdiction is narrowly defined by statute and we have no power to extend the 90-day period for filing a petition rule c see 83_tc_626 here the 90-day period for filing a timely petition expired on date--a date that is before the date the amended petition was filed we agree with respondent that the original petition that is the petition filed on date did not indicate that petitioner was contesting respondent's income_tax determinations and accuracy-related_penalties for and as set forth in the third deficiency_notice there was no mention of income taxes in that part of the petition informing us as to the nature of the case nor could we ascertain from the caption of the case that mr sanders intended to contest respondent's determination in any capacity other than as it related to his law firm other than a statement in the petition that all tax forms or their equivalent have been timely filed by petitioner with the irs form there is no indication that would enable us to ascertain that petitioner intended to contest respondent's and income_tax determinations thus petitioner failed to file a timely petition requesting a redetermination of these taxes and consequently respondent's motion to dismiss and request to strike those allegations in petitioner's amended petition concerning income_tax deficiencies for and must be granted o'neil v commissi66_tc_105 the petition did not specifically refer to the sec_4975 excise_tax deficiencies however there is an allegation in a paragraph of the petition claiming error by respondent referring to the plan loans hardship withdrawals for employee owners we believe it proper to give petitioner the benefit of the doubt and to infer that petitioner intended to contest the sec_4975 excise_tax deficiencies as well as the sec_4971 excise_tax deficiencies in the petition consequently respondent's motion to dismiss and request to strike those allegations in petitioner's amended petition concerning the sec_4975 excise_taxes will be denied we now turn our attention to petitioner's request to dismiss respondent's claim for income_tax deficiencies as set forth in the third notice_of_deficiency and for sec_4975 excise_taxes for years before as set forth in the second notice_of_deficiency petitioner asserts that the 3-year period of limitations on assessment and collection with respect to income_tax deficiencies which are joint deficiencies and for sec_4975 excise_taxes for years before had expired petitioner characterizes this assertion as a jurisdictional issue the statute_of_limitations is an affirmative defense and does not affect the jurisdiction of this court rule 40_tc_1061 sutherland v commissioner tcmemo_1996_1 affd without published opinion 111_f3d_127 3d cir accordingly were we to agree with petitioner's argument which we do not as explained infra we would recharacterize petitioner's motion as a motion for summary_judgment and enter a decision of no deficiency as to income_tax and sec_4975 excise_taxes for sec_6212 authorizes the commissioner to send a notice_of_deficiency to a taxpayer by certified or registered mail for jurisdictional purposes it is sufficient if the notice_of_deficiency is mailed to the taxpayer's last_known_address sec_6212 81_tc_42 if the notice is mailed to the taxpayer's last_known_address actual receipt of the notice is not required 89_tc_806 frieling v commissioner supra both the mailing of the notice to a taxpayer's last_known_address and the time for filing a petition are jurisdictional requirements and if either is not satisfied the court must dismiss the case for lack of jurisdiction 93_tc_22 yusko v commissioner supra pincite the phrase last_known_address is not defined in the internal_revenue_code or the regulations however we have held that a taxpayer's last_known_address is the address shown on his most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 accord aibejeris v commissioner tcmemo_1995_31 we have also held that last_known_address is the address where the commissioner reasonably believed the taxpayer wished to be reached 74_tc_430 74_tc_377 snow v commissioner tcmemo_1996_457 the taxpayer bears the burden of proving that the notice_of_deficiency was not sent to the taxpayer's last_known_address yusko v commissioner supra pincite taxpayers are required to send a clear and concise notification directing respondent to use a different address to be assured of effecting a change in the 'last known address ' 62_tc_367 and cases collected therein 73_tc_690 to supplant the address on the most recent return the taxpayer must clearly indicate that the however a notice_of_deficiency sent to the wrong address is valid if it is received by the taxpayer without prejudicial delay 404_f2d_668 3d cir affg 48_tc_848 71_tc_974 former address is no longer to be used 763_f2d_89 2d cir respondent has established through the submission of u s postal service form_3877 that the second and third deficiency notices were mailed to petitioner on date see 89_tc_321 moreover we conclude that the second and third deficiency notices were mailed to the address shown on petitioner's most recently filed return hence both deficiency notices were properly mailed to petitioner's last_known_address see eg follum v commissioner supra as an aside we agree that respondent was not given clear and concise notification of a change_of address to summarize those parts of respondent's motion as supplemented that seek to dismiss the and income_tax deficiencies and accuracy-related_penalties will be granted and that part of respondent's motion as supplemented that seeks to dismiss the sec_4975 excise_tax deficiencies will be denied conversely petitioner's motion to dismiss as to income_tax deficiencies for and as to sec_4975 excise_taxes before will be denied to reflect the foregoing an appropriate order will be issued
